DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 12, line 3, the phrase “a wooden specimen” should be changed to -- the wooden specimen --.
In claim 15, line 2, the phrase “a transducer” should be changed to -- the transducer --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 1, the phrase “the radiating component” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,11,14-20 of copending Application Number 16/518,789 (Lee et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the copending application of Lee et al. while some claimed features are disclosed in the specification of the Lee et al. copending application and would have been obvious. Hence, the claims in the Instant applications are not patentably distinct from the claims in the Lee et al. copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2005/0160819 (Wang et al.) in view of U.S. Patent Application Publication 6,813,948 (Rinn).

The only difference between the prior art and the claimed invention is a transducer horn of an ultrasonic transducer is configured to enable a connection between the transducer and the waveguide and to interface the mating portion. 
First, Wang et al. further discloses an ultrasonic transducer 37 for transmitting the vibration signal but is not positioned in the contact well.  At the same time, a transducer 82 is positioned within the impact surface 33 (paragraphs [0049],[0056]).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a transducer horn of an ultrasonic transducer is configured to connect with the contact well and interface the mating portion using the knowledge and concept by Wang et al. since this is a mere choice possibilities what and where to position the transducer without departing from the scope of the invention and without altering and/or changing the operation and function of the ultrasonic transducer, namely to provide vibration transmission of the wood due to the impact.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a transducer horn of an ultrasonic transducer as suggested by Rinn to connect to the contact well and interface the mating portion in the system of Wang et al. to have the ability to provide both mechanical and electrical properties like vibration transmission and electrical pulses transmission from the wood to the transducer and to further protect the ultrasonic transducer from being damaged by the impact of the hammer.  (See, column 9, lines 52-60 of Rinn).
With regards to claim 2, Wang et al. further discloses the waveguide is fabricated to generate a pre-determined resonance frequency that is optimal for non-destructive evaluation (NDE) of a wooden specimen.  (See, paragraphs [0003],[0009],[0066]).
With regards to claim 3, Wang et al. further discloses a diameter of the upper body portion is larger than a diameter of the lower body portion to increase a contact area with the surface of the specimen.  (See, as observed in Figures 2,3; paragraphs [0052],[0053],[0062]).

With regards to claim 5, Wang et al. further discloses the contact well is circular in shape and is cut into an impact surface that surrounds the contact well to prevent damage to the contact well when force is applied (e.g. not clearly illustrated but the impact surface 66 is a replaceable impact cap so there is a space/opening for the impact cap to be inserted/positioned; Figures 2,3; paragraphs [0055],[0057],[0064]).
With regards to claim 6, Wang et al. do not disclose one or more side walls of the contact well are tapped to enable a threaded connection with the transducer horn.  However, to employ a threaded connection for attachment and connection to secure objects together is a well-known concept in the art to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 7, Wang et al. further discloses the mating portion further comprises an impact surface 66 (e.g. top surface of the replaceable impact cap 66), fabricated out of metal, that is configured to receive an impact of force used to establish contact with the wooden specimen; the contact well is fabricated within the impact surface (paragraphs [0055],[0057],[0064]).
With regards to claims 8-9, Wang et al., as modified by Rinn, further discloses an interfacing component 18,21 for securing the ultrasonic transducer to the waveguide; however, the reference does not specify such structural configurations for the interfacing component as in the claims.  However, to have set such structural arrangement characteristics as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to provide support to the waveguide while being impacted.

With regards to claim 11, Wang et al. does not disclose the lower body portion of the radiating component is extendable.  However, to have set such structural arrangement characteristics is considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to have the ability to provide a longer waveguide when the wood is not easily accessible.
With regards to claim 12, Wang et al. does not disclose the upper body portion of the waveguide is detachable allowing an interchanging of different upper body portions for a non-destructive evaluation (NDE) of a wooden specimen.  However, to have the ability to employ interchangeable upper body portions is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since in this time and age to make products interchangeable and compatible with one another to reduce cost factor is essential and without altering and/or changing the operation and/or performance of the upper body portion, namely to attach the probe to the wooden specimen for inspection.
With regards to claim 13, Wang et al. further discloses the body portion is fabricated to provide, along the upper body portion and the lower body portion, one or more contact surfaces 
With regards to claims 14-18, the claims are commensurate in scope with the above claims 1,3,4,8,12 and are rejected for the same reasons as set forth above.
With regards to claims 19-20, the claims are commensurate in scope with the above claims 1,3,4 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Blodgett, Whelan, Ouis, Hall, are related to ultrasound system for testing wooden object having a waveguide inserted to the wooden object and a transducer to measure vibration of the wooden object when an impact is applied to the waveguide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861